EXAMINER’S COMMENT
	
Terminal Disclaimer
The terminal disclaimer filed on January 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,959,542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
	The closest prior art of record is considered to be U.S. Patent Application Publication No. 2008/0017598 (Rataiczak, III et al. ‘598), which discloses the claimed front rail (210), teeth (236), divider (330), barrier (219) and resilient tab (370), but fails to disclose the details of “a portion of the resilient tab extends above the front rail… wherein the portion of the resilient tab is located forward of the barrier” (see lines 18-20 of claim 2, 12, and 19). It is noted that while the resilient tab in Rataiczak, III et al. ‘598 is attached to the bottom of the divider, when contacting the teeth on the front rail, the tab, at best can only be considered to be at the same level as the front rail, and not “above” the rail. Further, since the teeth are located at the back of the front rail, and the resilient tab contacts the teeth, the tab cannot be located “forward” of the barrier, since the location of the barrier is at the front of the rail, i.e., opposite the location of the teeth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 17, 2022